CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 8/10/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 8/10/21, with respect to the rejection of claims 22-25, 29, and 47 under 35 U.S.C. 102 as anticipated by Welker et al (US 10,052,831), and the rejection of claims 40-46 under 35 U.S.C. 103 as unpatentable over the combination of Welker et al and Northcott et al (US 10,860,142), have been fully considered and are persuasive.  The rejections of claims 22-25, 29, and 40-47 has been withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/21, 7/15/21, 8/20/21, 9/30/21, 10/20/21, and 11/24/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 22-26, 29, and 40-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a device as required by the claim, specifically each have an average first dimension along the transverse orientation that is on the order of and up to four times the wavelength of the energy relayed there through, in combination with the remaining limitations of the claims.
The most applicable prior art, Welker et al (US 10,052,831), addressed in the Office Action mailed 3/10/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Welker et al teaches a face plate made of two different materials arranged with randomness on a size scale of 50-400 nanometer for visible light that is to be transmitted therethrough. An inference to be drawn by Welker's the randomness size scale for visible light is that the particle size of Welker's materials has to be on sub-wavelength size scale in order to 5ATTORNEY DOCKET NO. 106US2U.S. APP. No. 16/063,832allow for a randomness size scale of 50-400 nanometer. Welker et al similarly specified randomness on a size scale about 3 times the wavelength of the electromagnetic radiation that is desired to be transmitted, again inferring a sub-wavelength size scale for the particle size of the materials making up Welker's faceplate. Therefore Welker et al fails to disclose or reasonably suggest the first component engineered structure and the second component engineered structure each have an average first dimension along the transverse orientation that is on the order of and up to four times the wavelength of the energy relayed there through, and accordingly the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The following prior and relevant art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wood et al (US 2021/0253468 A1) discloses a coherent imaging fiber and method;
Karafin et al (US 2021/0063766 A1) discloses ordered geometries for optimized holographic projection;
Welker (US 10,884,142 B2) discloses a pellet-start process for making transverse Anderson localization optical element;
Pang et al (US 2020/0394791 A1) discloses a fiber imaging apparatus, methods, and applications; and
Karafin et al (US 10,488,584 B2) discloses a high density energy directing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	10/21/21